 1 Martha G. Bronitsky
     Chapter 13 Standing Trustee
 2 Po Box 5004
     Hayward,CA 94540
 3
     (510) 266- 5580
 4
     Trustee for Debtor(s)
 5

 6                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 7 In Re
             Elliott L Lee                               Chapter 13 Case Number:
 8                                                       14-44487-RLE13

 9                          Debtors(s)
10
   NOTICE OF HEARING DATE, TIME AND LOCATION ON TRUSTEE'S MOTION TO
           DISMISS CASE FOR FAILURE TO MAKE PLAN PAYMENTS
11

12 TO DEBTOR(S), DEBTOR(S)’ ATTORNEY AND ALL INTERESTED PARTIES:

13      NOTICE IS HEREBY GIVEN that a hearing will be held on May 14, 2019 at 1:30 pm

14 at the United States Bankruptcy Court, 1300 Clay Street, Courtroom 201, Oakland,

15 California for the following reason:

16

17
     Trustee's Motion to Dismiss Case for Failure to Make Plan Payments
18

19 Date: March 19, 2019                                       /s/ Martha G. Bronitsky
20
                                                              Signature of Martha G. Bronitsky
                                                              Chapter 13 Standing Trustee
21

22

23

24

25

26

27

28
Case: 14-44487       Doc# 77       Filed: 03/19/19   Entered: 03/19/19 15:38:47    Page 1 of 4
 1 In Re
              Elliott L Lee                                 Chapter 13 Case Number:
 2                                                          14-44487-RLE13

 3
                                        Debtors(s)
 4                                     CERTIFICATE OF SERVICE

 5
     I HEREBY CERTIFY that I have served a copy of the within and foregoing document on
 6 the debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor representatives
     and the registered agent for the creditor by depositing it in the United States mail with first
 7 class postage attached thereto.

 8 I declare under penalty of perjury under the laws of the State of California that the foregoing
     is true and correct.
 9

10
     March 19, 2019                                   /s/Selesia Fredotovich
11                                                    Selesia Fredotovich

12
                                                      Nathan D Borris Atty
   Elliott L Lee                                      1380 A Street
13
   117 Cardinal Ln                                    Hayward,CA 94541
14 Brentwood,CA 94505
                                                      (Counsel for Debtor)
15 (Debtor(s))

16
   Bank Of America
17 Po Box 982235
   El Paso, TX 79998
18
   Cavalry Investments, Llc As Assignee Of
19 At And T Wireless/Cingular
   500 Summit Lake Drive, Ste 400
20 Valhalla, Ny 10595
   Valhalla, NY 00000-0000
21
   Credit Acceptance Corporation
22
   25505 W 12 Mile Rd
23 Southfield, MI 48034

24 Contra Costa County Dcss
     50 Douglas Drive, Suite 100
25 Martinez, CA 94553-0000

26 Aldridge Connors
     15 Piedmont Center
27 3575 Piedmont Rd Ne #500
     Atlanta, GA 30305-0000
28
Case: 14-44487        Doc# 77     Filed: 03/19/19     Entered: 03/19/19 15:38:47         Page 2 of 4
 1 Aldridge Pite Llp
     4375 Jutland Dr #200
 2 Po Box 17933
     San Diego, CA 92177
 3
   Contra Costa County Dept Of Child Support Svcs
 4
   50 Douglas Dr #100
 5 Martinez, CA 94553-0000

 6 Cerastes Llc Co Weinstein Pinson And Riley Ps
     2001 Western Ave #400
 7 Seattle, WA 98121-0000

 8 Cerastes Llc Co Weinstein Pinson And Riley Ps
     2001 Western Ave #400
 9
     Seattle, WA 98121-0000
10
   Wells Fargo Bank
11 Po Box 5058 Mac P6053-021
   Portland, OR 97208-0000
12
     Cavalry Portfolio Services Llc
13 500 Summit Lake Dr #400
     Valhalla, NY 10595
14
   Bank Of America Na
15
   Po Box 982284
16
   El Paso, TX 79998

17 Fay Servicing Llc                               Franchise Tax Board
   3000 Kellway Dr #150                            Po Box 2952
18
   Carrollton, TX 75006                            Sacramento, CA 958122952
19 (Creditor)                                      (Creditor)

20 Fay Servicing Llc                               United States Treasury
   3000 Kellway Dr #150                            Po Box 7346
21 Carrollton, TX 75006                            Philadelphia, PA 191017346
   (Creditor)                                      (Creditor)
22
     Credit Acceptance Corp                        United States Treasury
23 25505 W 12 Mile Rd #3000                        Po Box 7346
     Southfield, MI 48034                          Philadelphia, PA 191017346
24
     (Creditor)                                    (Creditor)
25
   Ocwen Loan Servicing, Llc                       Bank Of America
26 Law Offices Of Les Zieve                        Po Box 15102
   30 Corporate Park, Suite 450                    Wilmington, DE 198865102
27 Irvine, CA 92606                                (Creditor)
   (Creditor)
28
Case: 14-44487       Doc# 77     Filed: 03/19/19     Entered: 03/19/19 15:38:47   Page 3 of 4
 1 Cavalry Investments Llc                            Cerastes Llc Co Weinstein Pinson And Riley
     Po Box 27288                                     Ps
 2 Tempe, AZ 852857288                                Po Box 3978
     (Creditor)                                       Seattle, WA 98124
 3
                                                      (Creditor)
   Comcast
 4
   C/O Stellar Recovery Inc                           Cerastes Llc Co Weinstein Pinson And Riley
 5 1845 Us Highway 93 S                               Ps
   Kalispell, MT 599015721                            Po Box 3978
 6 (Creditor)                                         Seattle, WA 98124
                                                      (Creditor)
 7 First Premier Bank
     3820 N. Louise Ave                               Pacific Bell Telephone C/O At&T Svcs
 8 Sioux Falls, SD 571070145                          1 At&T Way #3A104
     (Creditor)                                       Bedminster, NJ 07921
 9
                                                      (Creditor)
10
   Midland Credit Management
   8875 Aero Dr #200                                  Wells Fargo Bank
11 San Diego, CA 92123                                Po Box 63491 Mac A0143-042
   (Creditor)                                         San Francisco, CA 94163
12                                                    (Creditor)
     Pinnacle Credit Services Llc
13 Po Box 640                                         Dept Of Child Support Svces C/O Ca State
     Hopkins, MN 553430640                            Disb Unit
14 (Creditor)                                         Po Box 989067
                                                      W Sacramento, CA 957989067
15
   Western Progressive, Llc                           (Creditor)
16
   2002 Summit Blvd, Suite 600
   Atlanta, GA 30319                                  San Francisco County Dcss
17 (Creditor)                                         617 Mission St
                                                      San Francisco, CA 94105
18 Franchise Tax Board                                (Creditor)
     Po Box 942840
19 Sacramento, CA 942400040
     (Creditor)
20
   United States Treasury
21
   Po Box 7346
22 Philadelphia, PA 191017346
   (Creditor)
23
     Alliance One Receivables Mgmt
24 Po Box 2449
     Gig Harbor, WA 98335
25 (Creditor)

26 Edd
   Po Box 826806
27
   Sacramento, CA 942060001
28 (Creditor)
Case: 14-44487       Doc# 77        Filed: 03/19/19     Entered: 03/19/19 15:38:47     Page 4 of 4
